The consolidated proceedings before the Indian Claims Commission involved determination o'f title claims by various plaintiffs to the area identified as area 66 on Boyce’s maps of Michigan and Ohio. Representatives of several Indian tribes and bands relinquished their interests in this territory at the Treaty of Detroit, November 17,1807, 7 Stat. 105. On May 30,1975 the court issued the following order:
*961Before SeeltoN, Judge, Presiding, Kunzxg and BeNNett, Judges.
“This case comes before the court on appeal from decisions and orders of the Indian Claims Commission in 30 Ind. Cl. Comm. 388 of June 13, 1973. After consideration of the record, the 'briefs, and oral argument of counsel, the court concludes that while it would have been helpful if the findings of fact could have been fuller and more extensive, the findings as made, except with reference to the intervention of the Potawatomi of the Huron and Albert N. Mackety, et al., as Members and Representatives of the Huron Potawatomi Band, support the decisions and orders of the Commission and the same are supported by substantial evidence. We conclude further that there is no error of law in the decisions and orders of the Commission, except with reference to allowing the plea in intervention aforesaid, and that the decisions and orders should otherwise be affirmed.
“We conclude that an error of law was committed by the Commission in allowing the Potawatomi of the Huron, et al., to intervene in this case 20 years, more or less, after their claim was barred by limitations and such claim was adverse to that of the other Potawatomi Tribes whose claim was timely filed. This is contrary to our decision in Kiowa, Comanche and Apache Tribes v. United States, 202 Ct. Cl. 29, 479 F.2d 1369 (1973), cert. denied, 416 U.S. 936 (1974). However, in fairness to the Commission, it should be pointed out that the decision of the Commission was entered one week before our decision in the above case was handed down. The plea in intervention aforesaid must be dismissed.
“Accordingly, the decisions and orders of the Commission are approved and affirmed, except as to the allowance of said plea in intervention, and the case is remanded to the Commission with directions to dismiss said plea in intervention, and for further proceedings in accordance with this order.”